DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1b (transapical delivery) in the reply filed on 01/29/22 is acknowledged.
Claims 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/29/22.

Priority
Claim 25 has a priority date of 08/06/20, since this is the first date support for the claim occurs.

Specification
The disclosure is objected to because of the following informalities: The specification doesn’t have support for the tenting element being “released last from a delivery catheter”.  
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cellular elements of the tenting element being smaller than the cells of the annulus support must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 22, 25-28 are objected to because of the following informalities:  
Claim 22 is objected to for claiming “the steps”, “the interior”, “the aortic position”, “the location”, “the native aortic valve” “the patient’s native aortic valve”, “the anterior leaflet”, “the mitral valve”, “the mitral valve direction”, “the mitral annulus”, “the leaflet assembly”, and “the valve function” with improper antecedent basis.
Claim 25 is objected to for referring to “the delivering step” with improper antecedent basis. The claim also appears to be missing a transition word (e.g. “and”) between “delivery,” and “wherein”.
Claim 26 is objected to for referring to “the step of providing” with improper antecedent basis. Further, the claim is unclear because it states that there is a method step of “providing the height” at 10-70% of the other height, however it is unclear how this is recited as a method step. As the Examiner best understands it is simply defining heights relative to one another, as opposed to being an actual method step. It is possible however, that this is a method relating to the process of manufacture, and thus clarification is required. 
Claim 27 is objected to for the same reason as claim 26 above. 
Claim 28 is objected to for claiming the annulus support is defined by cells, “and further including providing”. It appears this part of the claim is grammatically incorrect, which leads to confusion as to whether the annulus support, or cells, or method is “further including providing”.
The claim is likewise objected for the same reason as claim 26: it appears to be claiming structure but in language of a method, and appears to include excess words which muddy the meaning of the claim. For the purposes of examination this claim will be understood as meaning “wherein the annulus support includes a plurality of cells, and wherein each of the cellular elements is smaller than each of the cells in the annulus support”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 is rejected for claiming the aortic valve device is delivered to “the aortic position” in a patient’s aortic valve. The Examiner would have interpreted “the aortic position” as being a location within the aortic valve. However, since the claim specifies that the delivery is to the aortic position in the aortic valve, it appears Applicant has separated these from one another as distinct positions/locations. Accordingly, the Examiner is unclear on what “the aortic position” is.
The claim then further references “the location of the native aortic valve”, but the Examiner is unclear as to whether this is the same as the “aortic position” in the aortic valve, or whether this is referring to “the aortic valve”, or whether the “native aortic valve” and “aortic valve” (and “the patient’s native aortic valve”) are one in the same, or distinct structures/locations. 
The claim further references “the mitral direction” but it is unclear what “the mitral direction” is. For the purposes of examination, this will be interpreted as being a direction oriented towards the native mitral valve.
Further, reference to ‘the leaflet assembly” is unclear. For the purposes of examination this will be understood to be the “aortic valve device” (although it is possible only the “set of leaflets” within the frame is meant, or possibly the frame and leaflet combination).  
Claim 25 is rejected for claiming “the tenting element is released last from a delivery catheter” since it is unclear what it means to be “released last”. For example, is the catheter unable to deliver any other objects anywhere again? Is it the last release as compared to some other structure? The last release the catheter does in a particular implantation procedure? The specification, not mentioning or discussing this aspect of the method at all, does not provide any guidance as to what this might mean.
Claim 27 is rejected for being unclear. It is written as: “wherein the plurality of cellular elements define a plurality of apices, and further including providing the plurality of struts that extend radially outwardly from the ventricular end in a concave manner with the plurality of apices of the cellular elements extending radially inwardly”.  
However, it is unclear what it means to “further including providing”. Further, the claim appears to be referring back to the struts of the tenting element which are connected to the ventricular end which define the cellular elements. The claim next references “the plurality of struts that extend radially outwardly from the ventricular end in a concave manner” when it is unclear whether these are actually referencing the same “plurality of struts” which define the cellular elements and are connected to the ventricular end, or whether these are distinct struts, as in being “struts that extend radially outwardly from the ventricular end” as opposed to being the previously claimed “struts that are connected to the ventricular end”.  It is possible these are simply grammatical/phrasing errors, and the struts are actually one in the same. Further however, the claim then states the method includes “providing the struts…in a concave manner with the plurality of apices of the cellular elements extending radially inwardly”. While it appears this is attempting to recite structure of the aortic valve device which 
Claim 29 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of is improper because the alternatives defined by the Markush grouping of “biocompatible polymer fabric, tissue, or other biocompatible materials” do not share both a single structural similarity and a common use for the 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Remaining claims re rejected for depending on an definite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 22-23, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. (US 20070061010 A1) hereinafter known as Hauser in view of Tabor et al. (US 20140142694 A1) hereinafter known as Tabor.
Regarding claim 22 Hauser discloses a method for treating mitral regurgitation ([0059]) comprising:
providing an aortic valve device (Figure 10 item 360; [0059]) comprising:
a frame with an annulus support having a first end and a second end (Annotated Figure 10 shows the frame comprising struts, which includes a portion which supports the aortic valve annulus (labeled)), and a ventricular flange extending from the second end of the annulus support (Annotated Figure 10; [0059] flared lower portion 364), wherein the ventricular flange has a ventricular end which has a circumference (Annotated Figure 10), and the ventricular flange is flared radially outwardly so that the ventricular flange gradually increases in diameter until it reaches the ventricular end (Figure 10 item 364; [0059] “flared lower portion”);
the frame further including a tenting element  that extends along the circumference of the ventricular end (Annotated Figure 10), and with the tenting element having a plurality of struts that are connected to ventricular end, with the struts defining a plurality of cellular elements (Annotated Figure 10); and 
a set of leaflets attached to the interior of the frame ([0059] “valvular structure disposed within the stent portion”);
wherein the annulus support is cylindrical ([0059] tubular upper section (as compared to a lower flared portion) (the Examiner understands the comparison between the tube and flare as indicating the cylindrical nature of the annulus support, and points out this is also depicted in Alternatively, based on the disclosure and figure of Hauser the person of ordinary skill in the art at the time the invention was filed would have found it obvious to have the tubular portion of the annulus support be cylindrical.)) and has a height H2 (Annotated Figure 10), and the ventricular flange has a height H3 (Annotated Figure 10), and the tenting element has a height H4 (Annotated Figure 10) and the height H2 is longer than the height H3 (Annotated Figure 10), and the height H2 is longer than the height H4 (Annotated Figure 10);
delivering the aortic valve device to the aortic position in a patient’s aortic valve (Figure 10); and 
expanding the frame at the location of the native aortic valve (Abstract; the device is expandable) to push aside and cover the patient’s native aortic valve (Figure 10; [0059]), with the tenting element pushing the anterior leaflet of the mitral valve towards the mitral valve direction or to reshape the mitral annulus (Figure 10; [0059]), 
whereby the leaflet assembly replaces the valve function of the patient’s native aortic valve ([0059]),
but is silent with regards to the frame including an aortic flange,
the frame’s tenting portion extending 1-90% of the circumference of the ventricular end of the ventricular flange, and 
the leaflets’ method of attachment to the frame interior being via suture.

    PNG
    media_image1.png
    520
    523
    media_image1.png
    Greyscale

However, regarding claim 22 Tabor teaches wherein valves implanted at a heart valve annulus can include a flange on either side, surrounding an annulus support (Figure 22 shows cylindrical straight portion at the aortic annulus, and both an aortic flare and ventricular flare), and further teaches wherein a tenting element extends along only 1-90% of the circumference of a ventricular end of the frame (Figure 20 shows the tenting element made of items 186 which doesn’t extend the entirety around the circumference), and further teaches that leaflets of a valve can be attached to a surrounding frame via sutures ([0006], [0063]).
Hauser and Tabor are involved in the same field of endeavor, namely replacement heart valves. It would have been obvious to one of in situ by preventing movement thereof. It would have been further obvious to have the tenting element extend less than the full circumference of the end of the valve as is taught by Tabor in order to avoid native anatomical structures in the heart which might be related to the conduction system of the heart or locations of blood flow. Finally, the use of sutures to attach valves to their support frame as is taught by Tabor is likewise obvious and well-known as a suitable method for attaching a valved element to a supporting structure for the purposes of ensuring the leaflets remain in place during use.
Regarding claim 23 the Hauser Tabor Combination teaches the method of claim 22 substantially as is claimed,
wherein Hauser further discloses locating the tenting element at a side of the circumference of the ventricular end that is positioned closer to a patient’s aortic curtain when the frame is expanded at the location of the native aortic valve ([0059]).
Regarding claim 26 the Hauser Tabor Combination teaches the method of claim 23 substantially as is claimed,
but is silent with regards to the precise dimensions of H4 as compared to H2. 
However, regarding claim 26 the Examiner notes that while drawings are not understood as being drawn to scale, the Examiner’s annotation can show the Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the height of the annulus support so that it is larger (or even smaller) than H4 (so that H4 is about 10-70% that of H2), in order to fit the valve to the specific geometry of a patient. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.);
Regarding claim 28 the Hauser Tabor Combination teaches the method of claim 22 substantially as is claimed,
wherein Hauser further discloses the annulus support is defined by a plurality of cells (Annotated Figure 10), 
.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser in view of Tabor as is applied above, further  in view of Rowe et al. (US 20090276040 A1) hereinafter known as Rowe.
Regarding claim 25 the Hauser Tabor Combination teaches the method of claim 22 substantially as is claimed,
but is silent with regards to the delivery method being transapical.
However, regarding claim 25 Rowe teaches a method of delivering a valve to a heart in which delivery is performed transapically ([0049]), 
so that a ventricular structure (in the case of the Hauser Tabor Combination this would equate to the ventricular tenting structure) is last released from a delivery catheter (Figures 8c-d). Hauser and Rowe are involved in the same field of endeavor, namely valve replacement procedures. It would have been obvious to one of ordinary skill in the art at the time the invention was .

Claims 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser in view of Tabor as is applied above in view of Kupumbati (US 20160120643 A1).
Regarding claim 27 the Hauser Tabor Combination teaches the method of claim 22 substantially as is claimed,
wherein Hauser further discloses the plurality of cellular elements define a plurality of apices (Annotated Figure 10 shows inherent apices within the crosses of the struts which form cells), 
but is silent with regards to their concavity.
However, regarding claim 27 Kupumbati teaches a heart valve which includes a tenting element which has cellular elements that define a plurality of apices and further including providing the plurality of struts that extend radially outwardly from a ventricular end in a concave manner with the plurality of apices of the cellular elements extending radially inward (Figure 16j).  Hauser and Kupumbati are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the 
Regarding claim 29 the Hauser Tabor Combination teaches the method of claim 22 substantially as is claimed,
but is silent with regards to whether or not the ventricular flange and annulus support have a cover.
However, regarding claim 29 Kupumbati teaches that heart valves include a biocompatible material cover ([0088] the entirety of the stent frame can be covered in polyester fabric).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Hauser Tabor Combination so that the annulus support and ventricular flange include a cover such as is taught by Kupumbati in order to ensure the valve doesn’t leak after implantation. Such a cover would ensure the desired seal is maintained after implantation and thus prevent future regurgitation in the patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             02/03/22